Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lawrence Drasner on January 27, 2021.

The application has been amended as follows: 

Claim 1 has been amended as follows:
--(Previously Presented) A commutator/manifold assembly configured to control a flow of hydraulic fluid to and from a hydraulic motor in a hydraulic fluid system, the commutator/manifold assembly comprising: 
a commutator having a central bore that is centrally positioned relative to an outer diameter of the commutator about a rotational axis of the commutator, an inner portion that defines a plurality of inner ports that are positioned eccentrically off center relative to the rotational axis, and an outer portion defining at least one outer port that is positioned radially outward from the rotational axis relative to the plurality of inner ports , the plurality of inner ports and the at least one outer port form a commutator porting being configured for a flow of hydraulic fluid through the commutator; and 
a manifold including a plurality of manifold ports, the manifold ports having a straight configuration by which walls defining the manifold ports run substantially parallel to a longitudinal axis through an entirety of the manifold; 
wherein the commutator is configured to rotate to sequentially align the commutator porting with differing portions of the manifold ports to control a flow of hydraulic fluid through the commutator/manifold assembly.—

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
		/CHARLES G FREAY/                      Primary Examiner, Art Unit 3746                                                                                                                                                                                  




CGF
January 27, 2021